DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed September 16, 2021, have been fully considered but they are not persuasive. Examiner maintains that previously cited EP 1081519 A1 to Shen (hereinafter “Shen”) teaches the claimed colored bundle tape (30) which is spirally wrapped around an optical fiber ribbon bundle (24; Figs. 3, 4), wherein end portions of the bundle tape overlap with each other and are joined to each other (at least indirectly via element 32; Fig. 4), and wherein the bundle tape covers an entire circumference of the optical fiber ribbon bundle (as the spiral wrapping extends completely around the circumference of the bundle; Figs. 3, 4). As such, Examiner maintains the validity of the outstanding rejection.
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Shen.
Regarding claim 1, Shen teaches an optical fiber unit (24) comprising: a plurality of optical fiber ribbons (28), each in which a plurality of optical fibers (26) are arranged in parallel (Figs. 3, 4); and a colored bundle tape (30) which is longitudinally wrapped or spirally wrapped around an optical fiber ribbon bundle in which the plurality of optical fiber ribbons are stranded together, wherein one end portion in a width direction of the bundle tape and the other end portion in the width direction of the bundle tape overlap each other and are joined to each other, and the bundle tape covers an entire circumference of the optical fiber ribbon bundle (Figs. 3, 4).
Regarding claim 5, Shen teaches that the plurality of optical fiber units are housed in a cable sheath (20).







Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of 
WO 2016/208228 A1 to Isaji et al. (hereinafter Isaji”).
	Shen teaches the limitations of the base claim 1. Shen does not teach an identification mark is provided on an outer surface of the bundle tape. Isaji teaches an identification mark provided on an outer surface of a bundle tape (“Background Art”). It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an identification mark on an outer surface of the bundle tape of Shen, as taught by Isaji. The motivation would have been to aid in the identification of the bundle tape.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of WO 2017/122518 A1 to Sato et al. (hereinafter “Sato”).
Shen teaches the limitations of the base claim 1. Shen does not teach a slit extending in a longitudinal direction of the bundle tape is formed in the bundle tape. Sato teaches a slit (3) extending in a longitudinal direction of a bundle tape (1) that is formed in the bundle tape (Fig. 1A). It would have been obvious to one of ordinary skill in the art at the effective filing date to extend a slit in a longitudinal direction of the bundle tape of Shen, as taught by Sato. The motivation would have been to make printed markings on the bundle tape more visible (“Description of Embodiment of the Present Invention”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of US 2009/0022460 A1 to Lu et al. (hereinafter “Lu”).
Shen teaches the limitations of the base claim 1. Shen does not teach that bundle tape is a tape that shrinks when heat is applied thereto. Lu teaches a bundle tape that is a tape that shrinks when heat is applied thereto (par. [0086]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bundle tape of Shen so as to be a tape that shrinks when heat is applied thereto, as taught by Lu. The motivation would have been to better seal the bundle tape around the optical fiber ribbon (par. [0086]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883